DETAILED ACTION                                
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 26-45 are pending in application
Claim Objections
Claim 39 is objected to under 37 CFR 1.75 as being a duplicate of claim 38.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36, 45 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 36 is drawn to a method of administering a local anesthetic, comprising administering the formulation of claim 26. However, the claim is indefinite since it is unclear to whom, who or what is said formulation or composition administered and what is the utility of the administration. Similarly, claim 45 which is drawn to a method of administering a local anesthetic, comprising administering the formulation of claim 37, is indefinite since it is also unclear to whom, who or what is said formulation or composition administered and what is the utility of the administration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 45 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 36, Applicant claims “A method of administering a local anesthetic, comprising administering the formulation of claim 26”. However, the recitation of the language “A method of administering a local anesthetic, comprising administering the formulation of claim 26” in the claim constitutes new matter as set forth in the claim.  More specifically, the specification does not describe, disclose, provide or use any language or matter that pertains to “A method of administering a local anesthetic, comprising administering the formulation of claim 26” as recited in the claim.  Furthermore, the introduction of the said language “A method of administering a local anesthetic, comprising administering the formulation of claim 26” as set forth in claim 1, constitutes new matter.  On the contrary, it should be noted that the specification describes the composition of claim 26, but not “A method of administering a local anesthetic, comprising administering the formulation of claim 26”.  Moreover, the specification does not have support for the said language and consequently the claim contains new matter.  Similarly, claim 45, which recites “A method of administering a local anesthetic, comprising administering the formulation of claim 37” is also new matter.  That is, the specification does not describe, disclose, provide or use any language or matter that pertains to “A method of administering a local anesthetic, comprising administering the formulation of claim 37”. On the contrary, it should be noted that the specification describes the composition of claim 37. Moreover, as set forth above, the recitation of claims 26 and 45 constitutes new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 26-35, 37-44 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,083,796 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,083,796 B2 are drawn to a formulation comprising: a drug; sucrose acetate isobutyrate; and peroxide, wherein the peroxide is present in the formulation at a level ranging from 2.6 ppm to 20 ppm. The claims are also drawn to 
the formulation wherein the drug is selected from steroids, NSAIDs, growth factors, hormones, anti-tumor agents, antibiotics, analgesics, local anesthetics, antiviral agents, antipsychotics, anticoagulants, and oligonucleotides for gene therapy. That is, the drug can be a local anesthetic. Furthermore, the claims are drawn to a formulation comprising: a drug (which can be a local anesthetic); sucrose acetate isobutyrate; and peroxide, wherein the peroxide is present in the formulation at a level ranging from 2.6 ppm to 20 ppm, and wherein the formulation is polymer-free.
The claims of the instant application are drawn to a formulation comprising: a local anesthetic; sucrose acetate isobutyrate; and peroxide, wherein the peroxide is present in the formulation at a level ranging from 2.6 ppm to 20 ppm. The claims of the instant application are drawn to a formulation comprising: a local anesthetic; sucrose acetate isobutyrate; and peroxide, wherein the peroxide is present in the formulation at a level ranging from 2.6 ppm to 20 ppm, and wherein the formulation is polymer-free. Thus, the instant claims 26-35, 37-44 are seen to be anticipated by the claims 1-22 of U.S. Patent No. 11,083,796 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623